Situation in Egypt (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the situation in Egypt.
Commissioner Füle will take the floor on behalf of the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy.
Member of the Commission. - Madam President, it is my pleasure to be here with you today. As you are certainly aware, the High Representative and Vice-President of the Commission is visiting the southern Mediterranean at the moment and has asked me to address you on her behalf on the events in Egypt.
The political reality of Egypt changed spectacularly last Friday when President Mubarak stepped down after 30 years in office. His departure has opened the way to the possible transformation of Egypt. Let me repeat this in front of this House: the European Union salutes the courage of the Egyptian people who have pursued their struggle for democratic change peacefully and with dignity.
A great responsibility now rests on the shoulders of the Supreme Military Council to guide Egypt towards the democratic future for which its people have striven. We have taken good note of the commitments to revise the Constitution, to hold parliamentary and presidential elections, to honour international treaties and obligations and to limit military rule to six months.
There are already reports on the first steps taken. The proposal for a constitutional amendment should be delivered within ten days and submitted to popular vote within two months. We will closely watch the steps that are taken and we hope they will pave the way towards democratic, free and fair elections later in the year.
The European Union responded to the events in Egypt as soon as the public protests escalated. We repeatedly called on the Egyptian authorities to ensure an immediate transition and to respond to the democratic ambitions of the people. The High Representative contacted directly the Egyptian Vice-President Omar Suleiman when concerns of rising violence or human rights abuses arose.
The European Union immediately expressed its readiness to lend full support to Egypt's transition process towards democracy. The European Council asked the High Representative to develop a package of measures supporting the transformation process in Egypt and Tunisia. She was also asked, together with the Commission, to adapt European Union instruments to stimulate the transition and the country's economic and social development.
We have started work on how we can best support Egypt and we are aiming at the kind of joined-up foreign policy response that the Treaty of Lisbon allows. In doing so, we are listening to all voices, including those of the Members of this House. You have a crucial contribution to make as democratically elected representatives and also as an arm of the budgetary authority.
The High Representative and I will also report on this process to the Foreign Affairs Council in a few days' time. I would like to add at this point that High Representative Ashton has convened a special session of the Foreign Affairs Council for this Sunday.
In Egypt, as in Tunisia, the European Union is unequivocally supportive of the transformation process that has started. There is, however, an important difference. In the case of Tunisia, the political situation has become a little clearer. We have managed to establish a dialogue with the transitional government on the needs of the country and the possible European Union response.
The High Representative has been in close contact throughout with international leaders to discuss the challenges facing the region and to ensure a coordinated and, therefore, strong international response.
We will first seek to adjust our ongoing programmes to support the aspirations of the Egyptian people for reforms as and when matters clarify. The European Union already has a wide portfolio of programmes in place in Egypt and spends close to EUR 150 million a year there.
For several years, we have been financing projects on democratic reforms, good governance and respect for human rights. EUR 40 million were allocated to this objective in 2007-2010 and EUR 50 million are planned for 2011-2013. We also have more funds mobilised, in particular for civil society, through the European Instrument for Democracy and Human Rights. The new situation in Egypt should create the right environment to put these funds to maximum use and push forward the implementation of much more ambitious programmes than was possible in the past.
Beyond the existing programmes and funds, we intend to listen to the Egyptians and hear where they consider the country needs our support most. Their demands, in terms of democracy, social and economic perspectives and free, fair and inclusive elections, must be met. The European Union stands ready to support this reform process based on respect for human rights and fundamental freedoms.
The Egyptian authorities have already approached us with initial requests, including on dealing with suspicions of the misappropriation of public funds. We are coordinating with Member States on this and the Foreign Affairs Council is expected to address this issue. As and when other requests come, we will do our utmost to be responsive and mobilise our expertise on democratisation, elections, human rights, economic and social reforms, as well as any other issues where Egyptians may see a need.
However, let me be clear. It is not for us to dictate outcomes or impose solutions. The future lies firmly in the hands of the people of Egypt.
I mentioned at the beginning that the High Representative and Vice-President is travelling in the region as we speak. She was willing to visit Egypt as part of her trip and she expressed that will to her Egyptian counterparts. She has now been invited to Cairo by the Egyptian authorities and will travel there on Monday evening, after the Foreign Affairs Council. This will be an opportunity for her to listen to the Egyptians and to assess the priority needs of the country on the road to democracy.
on behalf of the PPE Group. - (ES) Madam President, Commissioner, ladies and gentlemen, Mr Mubarak has disappeared from the scene and everyone seems to have breathed a sigh of relief. Firstly, the Egyptian people, who have seen their legitimate expectations of greater dignity and democracy satisfied, and, secondly, the international community that, not without a certain cynicism, has gone from being the ally of yesterday to the nuisance of today and, perhaps, to the accused of the future.
However, Madam President, I do not believe that we should deceive ourselves. The departure of Mr Mubarak and Mr Ben Alí are necessary conditions, but not sufficient, to guarantee the process of democratic transition, over which there still hang many uncertainties. The most important thing is: to consolidate democracy.
Madam President, it is also evident that, although democratic freedoms and human rights can be initiated by sixteen days of protest and public spiritedness, and be proclaimed by law from morning to night, economic and social progress cannot, unfortunately, be marshalled in the same manner. We have seen this in the heavy economic losses that both Egypt and Tunisia have been suffering in recent days.
Returning to the Commissioner's speech, I would like to say that, after the initial hesitations and some problems with the EU's image, it appears that things are back on track. Baroness Ashton is in the region and what Mr Füle proposes makes a lot of sense.
Firstly, to firmly and wholeheartedly support the process of democratic transition and the political reforms in those countries.Secondly, to carry out a critical review of the European neighbourhood policy in a way that strengthens the democratic clause.
We have heard today, in the Enlarged Bureau, from the Polish Foreign Minister, the next President-in-Office of the Council, and his initiative to establish a Polish foundation on the subject of democracy and human rights. This could also be extended to the entire EU.
Madam President, the EU has mobilised large amounts of resources in its Euro-Mediterranean policy with poor results. The EU's image has suffered in this conflict, even more than that of other international players. However, the EU's appeal remains intact.
I would like to say, Madam President, that this is a good opportunity to underline that the EU understands, once and for all, that today history is being made in the present and in these historic times we are living through we have to act as a global player and perform the necessary duties or we will have to resign ourselves, Madam President, to not playing on the international stage in the role we want to maintain and we will have to restrict ourselves, as was the case until now, to picking up the bill for major global problems.
on behalf of the S&D Group. - Madam President, for years the Euro-Atlantic players thought that Islam could not possibly produce democratic behaviour and institutions. Therefore, they opted for either supporting authoritarian regimes or mechanically transferring the Western model of democracy to the Arab countries. Not only did both strategies fail, but they are responsible for the emergence of Islamic fundamentalists and the alienation of secular parts of the civil society.
The present events in Egypt prove that Islam need not only be fundamentalist, but that it can also be democratic if we accept that democracy may have a variable geometry, and if we let it grow naturally from its specific soil. At the same time, we must admit that the popular uprising was on one hand the result of the evolution of Egyptian elites in the cyber or Internet society, and on the other hand the consequence of the existential hardships brought on by the global economic crisis. If the European Union does not immediately and consistently address the need to overcome these hardships, the revolution might move towards anarchy; and from there towards another dictatorship.
Finally, we must not only applaud the fact that no Israeli flags were burnt during the recent events in Egypt, but also observe that the lack of a long-due solution to the Israeli-Palestinian conflict is at the origin of the feeling of failure which upset Arab society and fuelled its neurosis. Therefore, the European Union should immediately take the initiative in order to use the transformation in Egypt - which today is a mere hope - and turn it into a real opportunity for internal democracy and regional peace.
In this context, the trips of the High Representative/Vice-President to the region, and her readiness to adapt and upgrade the necessary European instruments to cope with the challenges, are good news. Her action must be supported by all of us.
on behalf of the ALDE Group. - Madam President, Mr Cohn-Bendit and myself we were very critical of Baroness Ashton two weeks ago, and I see that Mr Severin has adapted his language slightly and is speaking more boldly. This intervention was absolutely necessary two weeks ago because the European Union had taken a wishy-washy attitude.
It is clear that the situation in Egypt demands three things: first of all, the Commission has to come forward with a credible and global plan for Tunisia and for Egypt - how to strengthen civil society, what to do to fight corruption, how to help in building democratic institutions, how to create an independent justice system and how to help economic construction and development. These are questions not of millions, Commissioner, but of billions. I think you will have to come forward as fast as possible with a global plan.
Secondly, yesterday our group had a videoconference with Dr Ayman Nour, one of the leading opposition leaders in Egypt, and there are a number of concerns. In all this debate in Egypt on the change of the constitution, I can tell you that the secular democratic political parties are not involved for the moment and that is a message to give. Secondly, to deal with this in two months and to organise elections in two months is a non-starter, because it means that we will not have normal political parties there participating in this. Then there is the whole question of the proportional representation or an individual representation system there.
I sent a message to High Representative Ashton to ask that, in her contacts on Monday, she raise these three questions that are fundamental for a real democratic society in Egypt in the near future. I think that Parliament should back her in these three claims and hope that she expressed these three elements, these three concerns, in her contacts in Egypt.
Thirdly, Commissioner, this is not the end. We see things happening in Bahrain, in Yemen, in Algeria, in Iran, in Libya, in Morocco and in Kuwait. What we also need now is a bold message from the High Representative on what is happening in these countries; we should not wait until a number of things have happened. On these issues we also need a clear communication from the Commission, and mainly from Baroness Ashton, on what is happening in these countries, expressing our support for the masses in those countries.
Madam President, Commissioner, I believe that we are, indeed, faced with several issues. The first issue, which will not be resolved in two weeks, is that the Commission is wondering what a realpolitik means in a climate that has existed for years in the Mediterranean region and perhaps elsewhere. In other words, what kind of relationships can and should the European Union have with these dictatorships and what form should they take. For it is all rather extraordinary. Today everyone says that Mr Mubarak was a dictator. I did not hear that a month ago in the European Parliament. He was not a dictator then. So if you wish to freeze assets, do not simply freeze the assets of Mr Mubarak's friends, but freeze those of Mr Mubarak and his family, as you did in Mr Ben Ali's case; you did not just freeze the assets of Mr Ben Ali's entourage.
Secondly, I believe that what we are seeing today in Egypt and Tunisia is a democratic tsunami. What did we do when a tsunami claimed scores of victims? We mobilised exceptional funds precisely to help the peoples affected. We must now mobilise exceptional funds to help the peoples of Tunisia and Egypt, because the reasons behind the revolt were primarily hunger and poverty, and if this poverty is not alleviated during the democratic transition, there is the danger that some of the protestors will join the ranks, for example, of the fundamentalists and the hardliners. We cannot delay.
I therefore believe that the Commission should offer a substantial package to Tunisia and Egypt and say that democracy is a good thing, because it also brings funding. At the same time, I do not think that a trip by Baroness Ashton is sufficient as things stand today. There must be a special envoy, because we must continue discussions with the committees. For example, in Tunisia and Egypt, the committees re-drafting the constitution do not include members of the opposition parties or women. There are only men, even though women took part in the demonstrations. We must therefore support this process, and I believe that the Commission should do as it did in the past for the East, and offer its help with any constitutional aspects needed - in other words, it must be present on a political, legal and economic level.
I have one last point. On the subject of this region, you are aware that discussions are currently taking place on the technical upgrading of the association agreements with Israel. I do not think that this is the right solution. I do not think that this is the right signal to send out. Israel must be protected, but the policy of everyone in that region, including the Israeli Government, must be reviewed. This is not about calling Israel into question, but rather the policy of its government. To gift Israel today with the technical upgrading of the association agreement would send out a bad signal to the entire region.
(Applause)
on behalf of the ECR Group. - Mr President, during the first thirty years of Israel's existence, Egypt was its implacable foe. For the past thirty years, the two countries have, mercifully, been at peace.
It is hard to overemphasise how important the Camp David accords are to Israel's security. Israelis are really afraid that the radical Muslim Brotherhood will indeed fill the vacuum created by the Egyptian revolution. It is bad enough that Israel faces the terrorist threat of Hezbollah on the Lebanese border, the fanatics of Hamas launching rockets from Gaza and the existentialist threat from a nuclear-armed Iran. However, an Islamist takeover in Egypt would almost certainly result in the revocation of the Egypt-Israel peace treaty and the opening of the Rafah border to Hamas.
The EU should make our help conditional on preserving the peace treaty, and not countenance supporting any political developments in Egypt that threaten the security of our strategic ally. Supporting a democratic Egypt is incredibly important for us, and the economic challenges are massive. I fully support the idea of mobilising loan finance from the EIB and EBRD, as suggested by the High Representative yesterday in the Financial Times. Our political parties and groups in Europe must also help set up secular, pluralist, democratic sister parties in Egypt to compete freely in elections in six months time, when the military will hopefully leave power.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mr President, I cannot help but ask my fellow Member how balanced he thinks the picture he provided about Israel and the situation in the Middle East is, considering that he did not say one word about the gross violations of human rights committed by the state of Israel, including its disgraceful attack on Gaza, the so-called Security Fence, which has nothing to do with security, or all those human rights violations, which have been condemned by the UN and several other organisations and human rights groups.
Mr President, this debate is about how we helped Egypt. Of course, I emphasise the need to also help our strategic ally, Israel.
I do not need to debate now why Israel is our ally, why it shares our common democratic values, why the security wall has actually reduced terrorist attacks and suicide bombers by over 90%, or why Israel has a free press and has free elections, unlike any of its neighbours.
That is a debate for another time. All I am saying at this stage is that the peace treaty with Israel is essential for regional stability and security and, of course, you must remember that the EU is a very big player within the Quartet.
on behalf of the GUE/NGL Group. - (ES) Mr President, Mr Füle, the European Union has a very serious problem with its neighbourhood policy, which must be corrected. We have shifted from our necessary tutelage over the Mubarak and Ben Ali regimes -a collaborative approach which as I say was necessary- to a situation in which we are now seeking to decry these dictatorships and also seeking to have a degree of tutelage over the revolutionary process for democratic change staged by some sections of civil society.
The revolutions in Tunisia and Egypt have something in common. The protesters are very young, the role of political organisations has been negligible -although this has not been the case with trade unions- and both revolutions are demanding a democratic welfare state, with religion completely out of the picture, which is something we should rejoice in.
However, our neighbourhood policy has been lacking in credibility. One cannot play a necessary collaborative role towards two dictatorships one day only to revile them the next day and seek to have tutelage over the Egyptian constitutional reforms, which will shape the future state.
Mr Füle, we fail to understand why Article 2 of the association agreements has never been implemented. Clause 2 has never been implemented. Not in Egypt, not in Tunisia, not in Morocco, not in Israel. Never. This clause is a key element of the association agreements, yet it has never been implemented. Its terms are very clear: any countries signing association agreements with the European Union must observe international law and human rights. This key clause has never been put into practice, it has never been activated. Therefore, we do not share this philosophy whereby free trade takes precedence over human rights in the Mediterranean region.
This is what needs to be changed, Mr Füle.
Mr President, ladies and gentlemen, the fall of President Mubarak has paved the way for democracy, but it is also a tremendous opportunity to liberate the Egyptian people. The reform of the country's democratic institutions will allow for, amongst other things, further development of the economy and the possibility of spreading prosperity to all members of society, even the weakest.
Without democracy, economic development will serve only to enrich a few families, as has always been the way in countries that have no social justice. European policy must therefore support Egypt as it embarks on reforms and help the Egyptian people to choose their own future unaided.
On the other hand, we must be clear with the future government of Cairo and emphasise that a new and more generous partnership policy will be conditional upon regional security and peace with Israel.
(DE) Mr President, Commissioner, it is only natural for revolutionary events to be accompanied by a great deal of emotion. However, as Europeans standing on the outside, we should guard against such emotion and keep in view the reality of the situation. If we now generally rejoice at the bursting out of democracy in Egypt or even in Tunisia, then we are ignoring reality. The reality is that we have a military regime in Egypt, which - we hope - is only a transitional regime, and in Tunisia there is a regime that is not in a position to keep thousands or tens of thousands of people from emigrating illegally.
Europeans must, of course, be the friends of the peoples and the allies of freedom. However, with the future in mind we must also act accordingly in relation to regimes and dictatorships that are still firmly in place in other Arab countries. I believe that we can only do so if we are under no illusions and if we help these peoples to develop what is needed for democracy: the rule of law, a free market economy and the structures that are required for democracy to even be conceivable.
(The speaker agreed to take a question under the 'blue-card' procedure (Rule 149(8) of the Rules of Procedure))
(DE) Mr Mölzer, do you think it is in good taste for the EU currently to be negotiating with Colonel Gaddafi over the return of refugees when there have been 40 people injured in demonstrations in Libya today? Do you think it is better, together with the dictator, to now force the refugees to return? Do you think that is in good taste?
(DE) Mr Cohn-Bendit, you heard me say that the EU must take a position with regard to dictators that are still in power and are currently still accepted partners of the European Union, and we should do so before revolutionary changes occur in the countries concerned with regard to human rights, democratisation and the rule of law. However, democratisation in these countries does not really provide grounds for asylum and if democracy now breaks out there it must also be possible for the people to be able to stay there.
(DE) Mr President, Commissioner, President-in-Office of the Council, there is something we need to recognise and it is something that we have not yet learnt, namely that we often have to work with undemocratic regimes because many countries in this world are ruled by dictators. In so doing, however, we must not forget to work together with civil society. We need to do that in order both to support human rights and to develop democracy.
My second point is that we need to recognise that stability is not the only decisive factor. Real stability will only come about if we support freedom. If we do not seize the opportunity now and provide assistance to the courageous people in these countries, there is a risk that we will then find ourselves in a vacuum and unable to bring about a change - a wind of change - as we did in 1989 in Central and Eastern Europe, but instead we will see a situation like that of Iran in 1979.
Providing assistance now also means stability and security for us - freedom and stability go hand in hand. I am therefore thankful that, after the difficulties during the start-up phase of our new service, the External Action Service and the Commission are clearly now making progress and coming up with sensible proposals. In this regard, it is important that we not only improve and enhance our assistance from a structural point of view, but also offer - whether our offers are accepted is up to the people there - to help these countries to build democratic structures so that they are in a position to enter into a democratic contest and so that the democrats win the elections and not, at the end of the day, those people who are perhaps organised by a military regime or the Muslim Brotherhood. In this regard, we need to be more courageous and perhaps set out our programmes in a slightly more intelligent way than we have done in the past.
I hope that we are on the right track here. If we achieve this, we will no longer make many of the mistakes of the past and we ought to use this to seize an opportunity for ourselves.
(NL) Mr President, Mubarak may have gone, but that can only be an intermediate step. Many other measures are needed, and the army, which is now holding the reins of power, must find a credible way of guiding the transition process which has already started. That means lifting martial law and involving all democratic forces in the steps that are now being taken. Drawing up a new constitution will be the first important test, in that respect.
For its part, the European Union should employ all possible means, direct and indirect, to guide that process. Amongst other things, that will, indeed, mean helping democratic parties and civil society to develop. It also means freezing the assets of those who have misused state funds. Obviously - and this will be much harder and will require more work - we need to adopt a package of economic support measures, because the transition can only really be judged to be a success when the economy has picked up.
Finally, we have indeed noted that the democracy clauses which are in place, but which are not being applied, have proved unsuccessful. They will therefore have to be evaluated.
(DE) Mr President, ladies and gentlemen, the course of a revolution is seldom predictable. That was the case with the American and the French revolutions, as well as the major revolution in Europe in 1989/91. It is important for us to be clear about one thing: this is and remains the Egyptian revolution. It is not a European revolution that we would be able to steer. Instead, what Baroness Ashton is doing there is right, namely to listen and not to try to dictate events there as Europe would wish.
However, one thing is key: there should not only be an election in Egypt in August, the Egyptians must have a genuine election. It is good that the Muslim Brotherhood has involved itself in the process to amend the constitution, has founded a party and will take part in elections. However, the secular powers must be equally involved so that the Egyptians will have a genuine election in this revolution for freedom.
I would like to say a few words about adaptation of the instruments. That is jargon and hardly anyone understands what it means. What does it mean? Firstly, it means providing more money to enable the European Investment Bank to do something. But what else does it mean? We need a European foundation for democracy to enable us, in future, to work more efficiently, more quickly and more democratically with these civil societies.
(PL) - Mr President, once once again, Parliament is debating the situation in Egypt which is dynamic and requires monitoring. In the meantime, the President of Egypt has resigned, but this has not lessened the fear of destabilisation in this country and the whole region. The threat that power may be seized by extremist elements still exists. Previously, I suggested that Parliament and the Commission should send a special observation mission to Egypt, and now we should grant this delegation the power to make decisions. At stake is not only support for free elections, but also the provision of an emergency aid package, especially in view of the fact that the Egyptians themselves are appealing for financial aid for Egypt. A deepening of the existing crisis could lead to the growth of unrest and anti-democratic feeling. For the steps taken to be effective there should be consultation with diplomats from the United States, who are actively engaged in the politics of this region.
(NL) Mr President, an appalling lack of political freedom, coupled with a harrowing socio-economic situation, has led to weeks of mass demonstrations and the eventual resignation of President Mubarak.
The word on the streets of Cairo was that only one Egyptian citizen was actually still adhering to the curfew: Hosni Mubarak. However, witty remarks alone will not improve the average standard of living of the Egyptian people. That will definitely be one of the first tasks of Mubarak's successors, if they wish to avoid the risk of the explosion of a new wave of protests. At the same time, we are still waiting for the internal democratisation process to get off the ground. Ensuring the peaceful unfolding of that process will be of great importance, not just to Egyptian civilian society itself, but also to the region as a whole.
I welcome any assistance which the European Union can provide for this double transition process, and that also applies to the vulnerable position of the Copts and the continuity of Egyptian-Israeli relations.
(NL) Mr President, now that the dust has settled in Egypt, it is time we opened our eyes to what is really happening in North Africa.
Many of the protesters are seeking, not democracy, but the imposition of sharia. 'Allah akbar' was a slogan which was often heard during the protests. Journalists were harassed, a Dutch correspondent was threatened with death and the saddest thing of all is that the splendid American journalist Lara Logan was sexually abused by a mob.
The ayatollahs behind dictator Ahmadinejad and Al Qaida must be having a field day. The Muslim Brotherhood can now continue their holy war against Israel and the West.
I call on our members not to be naïve today. The Egyptians are facing an important choice. Will the Islamist Muslim Brotherhood come to power, or will Egypt get a secular government? Under sharia law, Coptic Christians, apostate Muslims, women and gays will have no decent future in Egypt. If the Muslim Brotherhood's Islamists have their way, Israel will once again be the target of violence.
The only fair position that we can adopt today must be: Egyptians, choose freedom, not sharia! Islam and democracy do not mix. The new Egyptian constitution must not be given over to sharia. Imams should not be allowed to control politics. The Dutch Party for Freedom has the guts to say that out loud. Do Parliament and the European Commission have the guts to say that today? That is the question we must answer today.
Mr President, the departure of Hosni Mubarak signals the transition towards a pluralist democracy responding to the aspirations of the Egyptian people.
The Egyptian armed forces now have the responsibility of leading their country, in a short period of time, towards genuine democracy, the rule of law with an independent judiciary, good governance and accountability on suspected cases of corruption. The military leadership is cautioned not to disappoint the youth, who were at the forefront of the demonstrations and whose representatives should be called upon to play their role in building democracy during the transition.
The message of Egypt is a message for the whole Arab world. The Arab countries are our partners; we have no intention of patronising them or imposing anything from the outside. However, the message for them, as sent by the Egyptians and the Tunisians, is: 'Reform and reform now. Democratise, govern well, fight corruption or face the wrath of the people.'
This message is not only for the Arab world. Yesterday it was relayed in Diyarbakir in Turkey, and in Teheran and other Iranian cities. The people can do it!
Mr President, I am delighted that the High Representative will be the first and most senior foreign diplomat to visit Egypt, and following this debate she will take with her Parliament's support for the immediate release of political prisoners, for legal accountability for those responsible for the violent suppression of peaceful protest and for an asset freeze and other actions for the authors of past human rights abuse.
Commissioner, this was the social media revolution, planned in an Internet cafe, with Wael Ghonim of Google one of its heroes. But companies like Vodafone must learn the lesson of turning off their services and we should call on them to join the global network initiative alongside human rights organisations to show that they will defend the principle of freedom of expression where it is under threat.
Finally, this Parliament was shy of discussing Tunisia; we debated Tunisia as Egyptians took to the streets and today debate Egypt when perhaps we should be asking ourselves how we can better support democratic transition now in Yemen, Syria, Libya and elsewhere in the Arab world before people have to die in the streets of their capitals to shame Europe and the world into so doing.
(FR) Mr President, I do not believe that history would forgive us if the events that have just occurred and are continuing to occur were to prove beyond us. I therefore believe that it is very important for the European Union to be able to draw conclusions quickly from its relative invisibility, to put it mildly, during the recent events.
That is why I believe that no effort must be spared, that we must offer our full and unconditional support to the democratic transition process, both in Tunisia and in Egypt, that we must be on the side of these peoples and must tell them so, and that we must do everything in our power to ensure that the rule of law emerges, stronger, from these revolutions and these changes, particularly in the case of Egypt. I believe that the rule of law alone will provide an element of stability and serve to stabilise the entire region. In other words, this is extremely important. We must organise a donor conference and, above all, we should not be scared. These revolutions are secular revolutions on the part of Tunisians and Egyptians who simply want democracy and development, which are intrinsically linked. However, we should review our neighbourhood policy and explore the issue of relations between states, but also relations between different public opinions. This is precisely the role of the European Parliament.
Mr President, today we are having a very different debate to the one that took place only a matter of days ago in this Chamber. It is essential that the people of Egypt should know that we are standing by them. I welcome the fact that our High Representative is currently in that part of the world.
The people of Egypt are now reliant upon the army to come forward and deliver free and fair elections, to bring about the sort of society that they have paid for with their lives and blood. It is now for the international community to make sure that we step in to help them build their institutions and allow the political parties to come forward and take part in those election processes. I hope that the European Union will play its part in that.
Finally, Commissioner, the siphoning-off of funds by leaders in developing countries is something we are only too well aware of. It is about time that Europe said that we refuse to be used as a vehicle for such people to park their funds any more.
(asking Mr Madlener a blue-card question under Rule 149(8)) Mr President, the tragic outcome of the Egyptian transition to democracy has been described. It has been said that it was inevitable that Islamic fundamentalists would take over power democratically, and so on and so on.
Do you not think that this picture is catastrophic, and wrong? Why do we not take into account the fact that the reasons for Islamic fundamentalism and terrorism in the Middle East are strongly linked to tyrannical governments, and that there is now an opportunity for democratic regimes to reduce both?
(NL) Mr President, I am outlining here one of the real dangers that Egypt is facing, namely that it might fall prey to the Islamist Muslim Brotherhood. I am also calling on us and the Commission to face up to that risk and to send out an important signal to the Egyptians, and that is that they can forget our support if they opt for the Muslim Brotherhood and sharia. That is, I think, a very important signal to send out today and I hope that you will support me in this.
(RO) Mr President, 18 days of riots, Hosni Mubarak's resignation and the taking of control by the Supreme Military Council basically pave the way for transition. We hope that this will be a transition to democracy. The situation is without doubt evolving, at a rate which revolutionary events basically do. As you are aware, the constitution was suspended and parliament dissolved recently, and the committee set up to revise the constitution is proposing to make changes in 10 days and hold legislative and presidential elections in six months.
I believe that the European Union must use every means to support any move indicating democratic transition. On the other hand, I would like to warn against a certain degree of haste because all these construction processes require a certain amount of time. Let us not forget either that the democratic forces are in critical need of renewal and strengthening so as to avoid causing an imbalance in the political landscape.
(IT) Mr President, ladies and gentlemen, Egypt: from the virtual community on Facebook to the real one, with millions of people seeking fairer distribution of wealth and greater justice, and protesting against corruption. We must move on from the transition period of soldiers and tanks to a true democracy: a new constitution, new elections, abolition of the death penalty, more humane prisons, social rights and freedom.
It will be difficult. Those who are willing to deploy any means in the name of an idea are lying in wait. We want to believe in the great Egyptian people, who have not, however, ever experienced democracy. We want a secular democracy, with a distinct separation between religious authority and political power, a democracy that integrates minorities and establishes true rights: to public healthcare, social security and work.
Europe is supporting this approach by investing resources with the ability to promote real development in Egypt: no more dictatorships, no more misery, no more poverty.
Mr President, colleagues will have received an e-mail from me on Monday describing my experiences during an informal visit to Cairo last weekend. It was a privilege to be there as Vice-President for Democracy and Human Rights.
Mr Kasoulides referred to the role of young people in the recent revolution in Egypt. He is absolutely right. They played a fundamental role. I spoke just a few moments ago to one of the organisers and said, 'Are you still optimistic?' He said, 'Of course I am. Things are going in the right direction.'
But there are problems. The timetable for elections is wrong and the timetable for reforming the Constitution is far too short. We need much more time. We are talking about Egypt, but this process is spreading. It is like 1989 and the European Union needs special procedures - this House, the Commission, the Council, the EAS - and we welcome Cathy Ashton's down payment for democracy, but we need to do more. We need to reward reform.
As I said in Cairo on Sunday - and I hope to be saying it among other peoples - 'I am not here as a Briton or as a European, I am here as an honorary Egyptian.' I still am.
(ES) Mr President, we need further clarification on the Supreme Military Council's plans in Egypt.
One specific undertaking is the holding of democratic elections within six months, following a constitutional reform led by experts. However, I have also read that next week we will see a new government supposedly including opposition representatives, according to the British Foreign Secretary.
I think we all agree, in any case, that the best way forward is to have a transitional process, supported by the widest possible political consensus, until the elections are held. It would also be desirable for the social forces to work together to ensure that this transition is unburdened by major tensions.
Ladies and gentlemen, the European Union must support the democratic process and contribute to its success. Egypt is a key country, and developments there will be felt throughout the Mediterranean and the Arab world. I therefore welcome Baroness Ashton's visit to Cairo next week.
One further point: The Tunisians and the Egyptians have given us a lesson in the people's desire for freedom. I hope the foreign ministers will not overlook this lesson when they come to assess the common position on Cuba, which is precisely aimed at attaining a democratic transition in that country, and which defends those who defend freedom.
(FR) Mr President, Commissioner, it can never be said often enough that what is happening in the southern Mediterranean and, more generally, in the Arab world, is historic, especially for those peoples who, half a century after their countries gained independence through decolonisation, are today gaining their individual and collective freedoms. It is historic, but also unexpected, as are all popular revolutions, I hear you say. However, this new situation requires us to totally rethink our vision, our policies and our relationships with these countries. Proposals have been made.
Indeed, the caution with which we have reacted to date is easily and worryingly explained by our obsession with stability, by which I mean that safety-first approach fuelled by our fears, an approach of which the sole priorities were the fight against immigration, terrorism and radical Islam, along with some economic interests, not least access to energy.
We accepted authoritarian regimes, when their sole aim was to confirm our fears. The people's revolt has made the failure of our policies plain to see; we no longer have the right to go on basing our analyses on the same fears, or, worse still, the same xenophobia-tinged beliefs. That is why we must stand side by side with those who aspire to greater freedom and democracy, in places where it is possible to be Muslim, democratic and secular. That is the message that we are being sent.
(EL) Mr President, the uprisings in Tunisia and Egypt are already creating a political domino effect in numerous Muslim countries. Communities are rising up with demands and requests which have been repressed for decades.
Beware! Nothing has ended. It is all just starting. New challenges and new prospects. The question is what is Europe doing? What can it do and what must it do? Certainly not what is has being doing to date. It has basically been absent, with no cohesion and no reflexes. What will it do, for example, about the new influx of immigrants? Surely not what it has been doing to date, with the lack of solidarity on the part of the North for its partners in the South?
That is why we and our colleagues from Cyprus, Malta, France, Spain and Italy have tabled a question to the Commission on the subject. Developments in our wider neighbourhood are becoming a yardstick for European foreign policy. Will we succeed or will we fail? Time is running out. Lampedusa is calling us.
(ES) Mr President, my voice will also be one of praise for Baroness Ashton's recent visit to Tunisia, and for her trip to Egypt next week.
What can Europe do, as the previous speaker said? It is crucial to give a clear indication of our support for these countries at this point in time. Geography and history make Europe the natural ally of the countries in the Mediterranean region. This is the right time to let them know how important they are to us, how radical a change they have brought to our neighbourhood policy, and what high hopes we have for this new Mediterranean region engendered by the young people of Egypt and Tunisia, much to our surprise and disbelief.
We should now support this transformation, as other speakers have said. Above all, we should do this by dismantling the machinery of repression -let us not forget that the dictatorship continues even though the dictator may have stepped down-, lifting the state of emergency and helping pro-democracy forces so that Europe can make a genuine contribution to this process, so that democracy can become truly consolidated and a new partnership can be established.
What has been said about the need to adapt instruments is by no means gratuitous. The truth is that one page has been wiped and we are now moving on to a new one.
(SK) Mr President, it is quite clear from the context of what Mr Verhofstadt has been saying here that the Egyptian democratic opposition forces have failed to organise a unified body representing the revolutionary forces from the streets. It is one thing to get rid of a dictator, but quite another thing to introduce a democratic regime.
One of the fundamental features of the revolutions in Central Europe in 1989 was the ability immediately to create genuine organisations to represent the democratic, secular revolutionary forces.
There is room here for the European Union to provide assistance. This is possibly more important than funding and other matters. These will be important in future stages.
Who will sit down at a table at this point and genuinely negotiate with the military leaders? Who will genuinely come forward in elections as the representative of these democratic forces? This question remains undecided and the European Union can provide assistance here. If this can be done, we will not have to fear that Egypt will take the path of Iran but, on the contrary, we can be sure that Iran will take the path of Egypt.
(The speaker agreed to take a blue-card question under Rule 149(8) of the Rules of Procedure)
Mr President, I would like to say to my friend Mr Zala that I very much benefited from what he has said about his personal experience of being in a revolution. Mr Zala, there are two questions in this debate I would like your views on. To the people on the ground, if foreign countries fail to speak out for democracy, does that not help extremism, rather than hinder it? If foreign countries do speak out for democracy, is that seen as interference and inappropriate? I would appreciate your views.
(SK) Thank you very much for the question. In my opinion, we now have sufficient experience of revolutions against dictatorial regimes to be concerned that we would be interfering in the internal affairs of other countries through our advice. In 1989, we undoubtedly knew and had consultations with many people from abroad. We should rely on our own historical experience. There are many, many issues we can advise these countries on, and I believe that if the advice is sensible, it is acceptable.
Mr President, considering the enormous importance of developments in Egypt to the whole region, and EU relations with that part of the world, it is very important that we show our timely attention and interest and take a pro-active role rather than a reactive one.
When a nation - Egyptian or any other - comes together to claim its right to democracy, the EU should offer to help its people to transform their dream into reality.
Taking into consideration that the constitution is suspended, Parliament dissolved and presidential elections scheduled later this year, it is very important to ensure that free and fair elections are granted in this country. People will exercise their right to free media and freedom of expression.
At the same time, we face a risk that if elections are held without the foundations of deep democracy being laid, then yes, it is possible that extremists will triumph.
- (CS) Mr President, Commissioner, I strongly support all the steps being taken by the High Representative to help Egypt achieve democracy and prosperity without further bloodshed. However, this does not mean that we should turn a blind eye to the growing violence being committed against Coptic Christians by radical Muslims. I am in contact with European citizens and Czechs who are helping the Copts, but in doing so they are literally risking their lives. The European Union must openly ask the Egyptian Army to set an example by punishing those who persecute Christians. At the same time, the European Union should actively help those Copts who are at risk to temporarily relocate to a safe country.
I would like to ask you to propose that the Council initiate temporary protection measures under Directive 2001/55/EC, in order to save the lives of Copts until Egypt is a safer homeland for them. Commissioner, can you do this?
(MT) Mr President, there are three things that we will need from now on. Firstly, we need immediate assistance during the transition stage to be provided to Egypt, just as it needs to be provided to Tunisia, so that they can work towards a full and stable democracy. Secondly, we need a long-term plan - which I call a Marshall Plan - for each country that, like Tunisia and Egypt, plan to take the road to democracy. In this way we can show that we are there to lend a helping hand to those who opt for democracy - and demonstrate that democracy is the precursor to success.
Finally, we need a complete revision of our policy on the Mediterranean. We must appreciate and admit that this lacked the necessary vision to understand what could have occurred in the Arab countries, and which did, in fact, occur.
Mr President, last time some of us voiced our frustration over the mild tone of our public - I repeat, public - pronouncements, not activity, on the events in Egypt before Mubarak's resignation. Of course, in her position, Lady Ashton is caught between a rock and a hard place, but if we want the EU's voice to be heard it must be loud enough to be heard.
Coming back to Egypt, based on my own experiences as a Romanian, I would expect the real difficulties to be only just starting. Far from solving their concerns, the departure of the former President will complicate and multiply the problems facing Egyptian society. Some of those problems, like the army not fulfilling the promise to organise free elections at the set time or the denunciation of the Treaty with Israel, will affect us directly.
Nevertheless, I am encouraged by our willingness to try, through constant contact with the local authorities, to anticipate such problems and prepare to intervene with the most appropriate means.
(DE) Mr President, ladies and gentlemen, I come from Berlin, and the whole world rejoiced with us Berliners when the border in our city fell and the borders opened everywhere in Eastern Europe. Now, in the case of Egypt, we reacted too late, too cautiously and, above all, too unemotionally. Where was our joy? Every other word from us was simply about 'maintaining stability'. However, freedom is the most important thing for every person in the world.
We Germans in particular know what we are talking about. What we had in Egypt was not stability; it was oppression. Freedom and stability can go hand in hand any time. Therefore, we should not dictate to the Egyptians who they should elect. Provided the elections proceed in a fair and democratic way, we will have to recognise the result and must not be so arrogant - as we were at the time in Palestine or even in Algeria - as to decide whether or not we will recognise those who are elected. We must recognise the choice that is made.
Mr President, I would like to say to Mr Füle that we really need to focus on insisting on a transition to civilian government, and on making sure that the military regime now in place will fulfil its promises.
I think that a committee has now been set up to work on the constitution, but there is not a single woman in it. That it is rather a pity when we consider how many women - young women - were in the streets making sure that this democratic transition, this revolution, includes the whole of society. So, we need to support them, we need to demand, when you go there and when Baroness Ashton goes there, to meet with women: to meet not only those who might be called 'the usual suspects' but also those who were involved in the revolution and whose voices are not so often heard.
We have to insist on all prisoners being released and on an investigation being conducted into the violence that has occurred. Lastly, I think that Baroness Ashton is right: this is a time to think big. This is about EU trade, about visas, about money - and it is about courage.
Mr President, at the beginning of this debate, the Commissioner praised the courage of the young people who took to the streets in Egypt and Tunisia and created the uprising.
Hundreds of thousands took to the streets in Teheran and other cities in Iran on Monday and were brutally suppressed. They were crushed. One young student was killed. Others have been tortured and taken to prison where they will no doubt be executed for trying to rise up against that fascist regime.
Why do we never say anything to encourage them? Why are we like rabbits caught in the headlights when it comes to dealing with the Mullahs in Teheran? Why do we say nothing to condemn the brutal psychological torture and siege of the 3 400 opposition Iranians in Camp Ashraf? It is time we took action and showed that we support the Iranian opposition.
(EL) Mr President, the recent popular uprisings and all the others which are looming on the African rim of the Mediterranean should be a deep cause for concern to us. We need to identify the cause of these uprisings; is it poverty, religion, injustice, corruption or the lack of democracy and freedom? What exactly do these people want, who are rebelling against regimes which they have voted for, as their guide and governor, for the past 30 or 40 years?
It seems to me that we here in this House think we are the be all and end all of full democracy. The first solution we propose is money. They had money and a few shrewd people socked it away. However, we need to understand that the important issue is geopolitical instability, the changes which it may bring to the area, the impact of popular reaction and the new balances that will emerge.
Member of the Commission. - Mr President, I should like to thank the honourable Members for their valuable comments and questions. I have very much appreciated today the opportunity to exchange views on the events in Egypt and on the best response to them. I have heard a lot of constructive remarks and proposals and I will pass on your messages to the Vice-President of the Commission/High Representative for Foreign Affairs and Security Policy.
We will reflect together on how best to address these issues and we will keep them high on the priority list as our response to Egypt develops. Let me assure you that, through the ongoing review process, we will address comprehensively both important elements: firstly the transition and reform needs of the countries concerned, but also, secondly, the strategic reflection of these tremendous and historic transformations in our neighbourhood area and our neighbourhood policy. This House has an important role to play to play in that.
The Egyptians have proven their ability to take their future into their own hands. They ask for democracy, they ask for socio-economic reforms, and the European Union must be able to lend its full support to the democratic reform process. As I have said, these are still early days, but the European Union is fully mobilised to listen and react to the demands coming from the Egyptians themselves.
Mr President, I would like to compliment you on the way you handled catch-the-eye today. It was the first time I have heard the names being called out in advance, when the number of speakers was limited, so that other Members who would not be able to speak could go about their business. I did not ask to be included in catch-the-eye in this debate, but I did note what you did and I hope other Presidents will emulate it.
The debate is closed.
Written Statements (Rule 149)
The Egyptian authorities made plans to have their country's constitution revised. A group of lawyers has been briefed and will have 10 days to table its proposed amendments. This is very good news. The most controversial articles, in particular regarding the unlimited number of presidential terms, the restrictive conditions concerning who can stand in presidential elections, the methods for supervising elections and the limited opportunities to appeal after legislative elections, will have to be revised. The democratic transition is therefore under way. However, the revision of the constitution is not the only issue which must be tackled. Economic well-being and social cohesion are essential conditions for the emancipation of a people and the smooth running of a country. The European Union, for its part, cannot stand by and do nothing while these changes take place. Once she has welcomed the democratic transition, Baroness Ashton will have to upgrade the partnership agreements and place the rule of law, justice and human rights at the heart of her concerns. These values cannot be allowed to sink into oblivion on the pretext of stabilising our relations.
in writing. - It is essential to define the role of the EU in the turmoil taking place in many Arab countries in general and Egypt in particular. The turmoil has taken everyone by surprise and it does not seem that any contingency plan was made for such an eventuality, which is not localised but widespread. The socio-political base provoking the changes in the Arab world is not dissimilar across those countries which are now in transition to what we hope will be a democratic environment.
Baroness Ashton is on record as stating that the EU has a 'democratic calling' to listen to people who want change - and we are witnessing a changing world because what will happen in the Arab countries will have an effect on political, social and economic issues worldwide. One particularly important issue is that of security and stability, and there is no doubt that the 'democratic calling' concerns countries mostly considered as being allied with others that currently have democratic political systems. At this point, it is not known where the democratic transitional process will lead or what position will be taken by the traditional democracies and especially the EU.